Per Curiam,
This appeal is from the decree dismissing the bill, at plaintiffs’ costs, for want of jurisdiction.
After referring to the material facts and fully considering the question of jurisdiction raised by the answers of some of the defendants, the learned president of the common pleas came to the conclusion that if the plaintiffs have a good cause of action, arising out of the averments of fact set forth in the bill, their remedy is not in equity, but at law, by a writ of quo warranto; and he accordingly dismissed the bill.
For reasons fullystated by him,-we are not only satisfied that this conclusion is correct, but we also think there is nothing in the specifications of error that requires further discussion.
The decree is therefore affirmed on his opinion, sent up with the record, and the appeal is dismissed at appellants’ costs.